Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and rejections have been maintained, but the position has been modified due to the amendment.

	

	Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 7-8 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Waddill et al. (US 4195153) in view of Kamegaya et al. (US 20130158231).
As to claims 1-3 and 7-8, Waddill (claims, abs., examples, 2:5-15,3:40-35, 4:20-38) discloses a curing agent composition for epoxy resin comprising triethanolamine mixed with N-aminoethylpiperazine and Jeffamine 230 that meets the claimed formula (3).  Waddill further discloses N-aminoethylpiperazine and triethanolamine is 1-100 parts per 100 parts of Jeffamine. The ratio of N-aminoethylpiperazine to triethanolamine is 90:10 to 10:90.  Those ranges would inherently yield wt% ranges of N-aminoethylpiperazine, Jeffamine, and triethanolamine overlapping with the claimed ones.  
Waddill is silent on the claimed tertiary amines.
Kamegaya (94) discloses N-aminoethylpiperazine and methylmorpholine are functional equivalent amines as curing agents for epoxy. 
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine because of their equivalent functionality as curing agents for epoxy.  These conditions appear to equally apply to both productions using similar epoxy raw materials. This adaptation would have obviously yielded instantly claimed invention.  
	In alternative, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine, because methylmorpholine can act as a latent catalyst for epoxy at elevated temperature. It is duly notified the applicant acknowledged this motivation in the latest response, evidencing such motivation is well known to one of ordinary skill in the art.  The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649. See MPEP-2143.

	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant individually attacked Waddill for not teaching the claimed tertiary amines. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  Kamegaya (94) discloses N-aminoethylpiperazine and methylmorpholine are functional equivalent amines as curing agents for epoxy. The applicant acknowledged a motivation in the latest response, evidencing such motivation is well known to one of ordinary skill in the art.  These evidence alleviates the deficiency of Waddill.
	The applicant attacked the equivalency rationale.  The examiner disagrees.  The applicant merely shows methylmorpholine is more advantageous than N-aminoethylpiperazine regarding the latency.  The applicant provided no evidence showing these amines are not equivalent for curing epoxy.  Curing epoxy at different temperatures does not disqualify the functional equivalency of curing at different temperatures. In addition, methylmorpholine can act as a latent catalyst for epoxy at elevated temperature. It is duly notified the applicant acknowledged this motivation in the latest response, evidencing such motivation is well known to one of ordinary skill in the art.  
	The applicant attacked Kamegaya’s methylmorpholine would not work with Waddill’s process without showing evidence.  The response appears merely argumentative.  Furthermore, since combing Kamegaya and Waddill would yield the claimed composition, the examiner reasonably questions whether applicant’s argument suggests an enablement issue with the claimed invention.
	
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.